Citation Nr: 1738358	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  00-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran filed a timely substantive appeal of an April 1997 rating decision that granted service connection for post-inflammatory hypopigmentation   of the face, back, chest, and abdomen and assigned a 10 percent evaluation effective March 26, 1990.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2000 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was remanded by the Board in January 2001 and denied in a November 2002 decision.  The Veteran appealed the Board's November 2002 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in October 2007, which vacated that portion of the Board's November 2002 decision that determined the Veteran had not filed a timely appeal to the April 1997 rating decision.

The Board issued a decision in June 2008 that again denied the claim.  The Veteran again appealed to the Court.  In an August 2014 Memorandum Decision, the Court dismissed the appeal without prejudice, indicating that it had been prematurely filed because a potential Motion of Reconsideration filed within 120 days of the Board's June 2008 decision remained pending at the Board. The Motion for Reconsideration was denied by the Board in December 2014. The Court subsequently issued another Memorandum Decision in March 2016 that vacated the Board's June 2008 decision and remanded it for further development.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in January 2017.  A transcript is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran testified in January 2017 that as he remembers, he went to the RO in Waco, Texas, as a walk in within 30 days of receiving two letters both dated March 17, 1999 that he found confusing.  He indicated that he signed in at security and then went to see a VA counselor to seek clarification. On remand, efforts should be made to contact the Waco RO and ask whether they have retained the visitor sign   in logs from between March 17, 1999 and the end of April 1999 and, if so, to obtain copies of the logs from those dates.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Waco RO and ask whether they have retained the visitor sign in logs from between March 17, 1999, and the end of April 1999 and request copies of the logs from those dates if they are available.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, a formal finding of unavailability should be prepared.  

2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






